Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Figures 9 and 10  should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g). Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claims 7-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections. See MPEP § 2172.01.
As to claims 7 and 8, the omitted structural positive cooperative relationships are: ends of the pair of electrodes. 

In absence of essential structural positive relationship of the ends of the pair of electrodes, it remains uncertain as to whether the ends of the pair of electrodes are structurally part of the claimed device.
As to claim 8, the omitted structural positive cooperative relationships are: a first recess.
In absence of essential structural positive relationship of the first recess, it remains uncertain as to how the first recess is structurally related to its associated element(s) and the claimed device. 
In absence of essential structural positive relationship of the ends of the first recess, it remains uncertain as to whether the first recess is structurally part of the claimed device.
As to claim 9, the omitted structural positive cooperative relationships are: a protruding section and a contact position.
In absence of essential structural positive relationship of the protruding section and the contact position, it remains uncertain as to how the protruding section and the contact positions are structurally related to its associated element(s) and the claimed device. 

	As to claim 12, the omitted structural positive cooperative relationships are: a second recess and an elastic body.
In absence of essential structural positive relationship of the second recess and the elastic body, it remains uncertain as to how the protruding section and the elastic body are structurally related to its associated element(s) and the claimed device. 
In absence of essential structural positive relationship of the second recess and the elastic body, it remains uncertain as to whether the second recess and the elastic body are structurally part of the claimed device.
Dependent claims 10 and 11 are rejected since they depend upon rejected base claim.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied 
  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 7-9 and 11 are rejected under 35 U.S.C. 102(a)(1) or 102(a)(2) as being anticipated by Morfill et al (USPgPub 2010/0130911).
As to claims 7, 8 and 11, Morfill et al disclose applicant’s claimed plasma-generating device (at least Fig. 2; detailed description relating to at least Fig. 2) including: 
a pair of electrodes (25, 26);
	a pair of holders (structure that holds electrodes 5, 26) configured to hold ends of the pair of electrodes in a protruding state; and
	a casing (chamber 15) configured to combine with the pair of holders, and

wherein the combined casing and the pair of holders contact each other only at an opposite side to a side between the ends of the pair of electrodes that project from the pair of holders.
	As to claim 8, Morfill et al discloses the casing (chamber 15) in which is formed a first recess (space between the electrodes) configured to combine with the pair of holders in a state with the ends of the pair of electrodes that protrude from the pair of holders inserted into the first recess.
	Alternately, the limitations “the ends of the pair of electrodes” and “first recess” are not given patentable weight since they are not cited positively in the claims.
	As to claim 9, the limitations “a protruding section” and “a contact position” are not given patentable weight since they are not cited positively in the claims.

Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
As to claim 10, prior art of the record does not disclose applicant’s claimed plasma-generating device of claim 10, which includes all limitations of base claims 9 and 7,


Claim 12 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Prior art of the record does not disclose applicant’s claimed plasma discharge device of claim 12, which includes all limitations of base claim 7, further including a specific structure of a block including a second recess and an elastic body, as specifically cited in claim 12.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHOK PATEL whose telephone number is (571)272-2456. The examiner can normally be reached on M-Th 8AM-3PM, 7PM-10PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).





/ASHOK PATEL/Primary Examiner, Art Unit 2879